DETAILED ACTION
Claims 1-16 are pending, and claims 9-14 and 16 are currently under review.
Claims 1-8 and 15 are withdrawn.
Claim 16 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/05/2022 has been entered.  Claims 1-15, and newly submitted claim(s) 16, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO9959753) in view of Kodas et al. (US 2006/0165910) and Kuwabara et al. (WO2016031279, machine translation referred to herein).
Regarding claim 9, Luk discloses a method of making iron-based powder metallurgy compositions [abstract]; wherein said method includes mixing of nanosized oxide flow agents of below 500 nm in size with metal powder particles of about 100 micrometers or 325 seive size (approximately 45 micrometers as determined by the examiner [p.4-5, p.9, p.10 ln.1-4, p.14 ln.21-35].  The examiner notes that the aforementioned size ranges overlap with the claimed size range of 1 to 3 orders of magnitude difference.  The examiner reasonably considers the aforementioned flow agents and metal powder particles to meet the claimed recitations of fumed flow additives and a host metal.  
Luk does not expressly teach mixing at a temperature range as claimed; however the examiner submits that one of ordinary skill would have recognized the mixing of Luk to be at ambient conditions (ie. room temperature) absent a specific teaching to the contrary, which overlaps with the instantly claimed temperature range.  The examiner’s position is further bolsterd because Luk provides no reason or suggestion to one of ordinary skill to perform mixing at elevated temperatures, for example Luk does not disclose heating while mixing or using a mixer in combination with a heater.  The examiner notes that the aforementioned instances of overlap is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner notes that the recitation of “for three dimensional printing” is an instance of intended use which, upon further consideration, is not considered to impart any further structural limitations to the instant claim.  See MPEP 2111.02.  Nonetheless, the examiner submits that the powder metallurgy powder of Luk is entirely capable of being utilized for additive manufacturing, which is a powder metallurgy process.
Luk does not expressly teach that said flow agents are obtained by a previous step of spraying a precursor material through a flame or ignition source to form nanoparticles and aggregate nanoparticles as claimed.  Kodas et al. discloses that is it known to form nanoparticle oxide materials by subjecting aqueous precursor materials to a flame spray process to desirably control nanoparticle size and agglomeration [abstract, 0003-0005, fig.1-2].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Luk by forming said flow agents through an initial flame spraying process in order to desirably control nanoparticle size and agglomeration as taught by Kodas et al.  The method of Kodas et al. includes spraying a liquid precursor material into a reactor to form nanoparticles and agglomerated (ie. partially fused necks) nanoparticles [abstract, fig.1-5].  Said formed nanoparticles have a composition that is entirely capable of being reduced in a reducing environment at a temperature less than a sintering temperature of iron alloys as would have been recognized by one of ordinary skill [0044, 0096].
The aforementioned prior art does not expressly teach a mixing duration as claimed.  Kuwabara et al. discloses a method of making powder for additive manufacturing, wherein said powder includes a first metal and second metal oxide powder powder mixed together for 1 hour in a specific embodiment [abstract, p.1-3].  Thus, the examiner submits that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein it would have been obvious to one ordinary skill to combine parameters of the prior art to arrive at the predictable result of a powder processing method (disclosed by Luk) wherein mixing is specifically performed for an hour (disclosed by Kuwabara et al.).  See MPEP 2143(I)(A).  One of ordinary skill would have readily understood that the mixing duration of Kuwabara et al. reasonably achieves a desirable mixing degree for additive manufacturing, especially because said mixing duration of Kuwabara et al. is an inventive embodiment [p.7 Kurabara].  
Regarding claim 10, the aforementioned prior art discloses the method of claim 9 (see previous).  Kodas et al. further teaches that the precursor material can include a solvent and metals such as alloys of iron, among others, as well as oxides, as long as the melting temperature is below 2000 degrees C [0059, 0062, 0096, 0137, table1].  The examiner notes that the disclosed range of materials of Kodas et al. overlaps with the instantly claimed range of materials.  See MPEP 2144.05(I).
Regarding claim 11, the aforementioned prior art discloses the method of claim 10 (see previous).  Kodas et al. discloses iron, among others, as the precursor material as stated above, which reasonably meets the claimed anions when used as an oxide as also stated above.  Kodas et al. further discloses that the precursor material can include nitrates, and carboxylates, among others [0039].
Regarding claim 12, the aforementioned prior art discloses the method of claim 10 (see previous).  Kodas et al. discloses exemplary embodiments wherein the amount of precursor material in the precursor solution is 0.1 weight percent or 3.7 weight percent [0183].
Regarding claim 13, the aforementioned prior art discloses the method of claim 9 (see previous).  As stated previously, Luk teaches mixing of the flow agent and metal powder particles.  The examiner notes that breaking/fragmenting of the nanoparticle agglomerates of Kodas et al. and disposition of said nanoparticles on the metal powder would have naturally flowed from the suggested teaching of Luk and Kodas et al. as would have been recognized by one of ordinary skill.  See MPEP 2145.  Nonetheless, Luk expressly teaches that the flow agent is dispersed on the metal powder particles [p.14 ln.21-35].   Luk further teaches an embodiment where the flow agent makes up about 0.01 to 2 weight percent of the powder, wherein the metal powder can be considered to make up the balance as recognized by one of ordinary skill [p.3].  The examiner notes that this ratio overlaps with the instant claim.  See MPEP 2144.05(I).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO9959753), Kodas et al. (US 2006/0165910), and Kuwabara et al. (WO2016031279, machine translation referred to herein) as applied to claim 9 above, and further in view of Ring et al. (US 2009/0136737) and Shikata (2017, Real-time monitoring of graunule properties during high shear wet granulation by near-infrared spectroscopy with chemometrics approach).
Regarding claim 14, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach achieving a Hausner ratio as claimed.  Ring et al. discloses that it is known to achieve low Hausner ratios of less than 1.25 in order to improve the fluidness of the powder [0018-0019].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Luk and Kodas et al. by specifying a Hausner ratio as claimed to improve powder fluidness.  The examiner submits that the combined disclosure of the aforementioned prior art and Ring et al. reasonably meets a feature of stopping mixing when the Hausner ratio is less than 1.25 because Ring et al. expressly teaches low Hausner ratios of less than 1.25 to be desirable such that one of ordinary skill would have stopped mixing at a point when the Hausner ratio reaches less than 1.25 to achieve this value.
The aforementioned prior art and Ring et al. do not expressly teach monitoring a Hausner ratio as claimed.  Shikata et al. discloses that it is desirable to analyze and control powder manufacturing through timely measurements of quality attributes in-process (ie. in-situ) to improve process understanding [introduction]; wherein the Hausner ratio of the powder is one of said quality attributes [p.38311, fig.2].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing a monitoring step as disclosed by Shikata et al. in order to analyze and control powder manufacturing to improve process understanding.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO9959753), Kodas et al. (US 2006/0165910), and Kuwabara et al. (WO2016031279, machine translation referred to herein) as applied to claim 10 above, and further in view of Kodas et al. (US 2007/0178163, herein referred to as Kodas et al. (‘163)).
Regarding claim 16, the aforementioned prior art discloses the method of claim 10 (see previous).  The aforementioned prior art does not expressly teach that the precursor material can be a sulfate as claimed.  However, Kodas et al. does teach that the precursor material can include non-specified precursors that are expanded upon in Kodas et al. (‘163) incorporated by reference, wherein Kodas et al. (‘163) expressly teaches precursor materials including NiSO4 for obtaining a target material of Ni [0065].  Therefore, it would have been obvious to one of ordinary skill to select NiSO4 for obtaining Ni as disclosed by Kodas et al. (‘163).

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (WO2016031279, machine translation referred to herein) in view of Stark et al. (US 2006/0229197) and evidenced by either Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects) or Kodas et al. (US 2006/0165910).
Regarding claim 9, Kuwabara et al. discloses a method of making powder for additive manufacturing [abstract, p.1]; wherein said method includes a step of mixing a first metal powder having a size of 10 to 200 micrometers with a second metal oxide powder having a size less than 1/10 the size of said first metal powder for 1 hour in a particular embodiment [p.2-3].  The examiner notes that the aforementioned size ranges overlap with the claimed size range of 1 to 3 orders of magnitude smaller and reasonably overlaps with the limitation of nanoparticles (ie. smaller than 20 micrometers).  See MPEP 2144.05(I).  The examiner reasonably considers the first and second powders of Kuwabara et al. to meet the claimed host metal and flow additives.  
Kuwabara et al. does not expressly teach mixing at a temperature range as claimed; however the examiner submits that one of ordinary skill would have recognized the mixing of Kuwabara et al. to be at ambient conditions (ie. room temperature) absent a specific teaching to the contrary, which overlaps with the instantly claimed temperature range.  The examiner’s position is further bolstered because Kuwabara et al. provides no reason or suggestion to one of ordinary skill to perform mixing at elevated temperatures, for example Kuwabara et al. does not disclose heating while mixing or using a mixer in combination with a heater.  The examiner notes that the aforementioned instances of overlap is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kuwabara does not expressly teach that said second metal oxide powders are obtained by a previous step of spraying a precursor material through a flame or ignition source to form nanoparticles and aggregate nanoparticles as claimed.  Stark et al. discloses that is it known to form nanoparticle oxide materials by subjecting aqueous precursor materials to a flame to provide improved metal oxide materials at low cost [abstract, 0005, 0010, 0036].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kuwabara et al. by forming said second metal oxide powders through the flame process of Stark et al. to provide improved metal oxide materials at low coast as stated above.  The method of Stark et al. includes processing a liquid precursor material through flame spray pyrolysis (in a reaction area as would have been recognized by one of ordinary skill) [0036-0038].  Said formed nanoparticles have a composition that is entirely capable of being reduced in a reducing environment at a temperature less than a sintering temperature of iron alloys as would have been recognized by one of ordinary skill [0001-0002, 0051, 0058].
Kuwabara et al. and Stark et al. do not expressly teach that the nanoparticles formed by flame spray pyrolysis include partially fused nanoparticles as claimed.  However, as evidenced by either Yeap or Kodas et al., it is known that nanoparticles form into agglomerates naturally or during flame spray pyrolysis, respectively [Yeap: section 2 & Kodas: 0133].  Thus, the formation of nanoparticles and nanoparticle aggregates (ie. with partially fused necks) as claimed would have been expected to be present in the disclosure of the prior art as evidenced by Yeap or Kodas et al.
Regarding claims 10-11, the aforementioned prior art discloses the method of claim 9 (see previous).  Stark et al. further teaches that the precursor material includes a solvent, metals such as iron or manganese among others in the form of metal carboxylate or alkoxides [abstract, 0001, 0017, 0058].  
Regarding claim 12, Stark et al. further teaches embodiments wherein Fe or Mn is included in an amount of 12 weight percent or 6 weight percent in addition to 10 mL more solvent, which is recognized by the examiner to overlap with the instantly claimed range [0071-0072].  See MPEP 2144.05(I).
Regarding claim 13, the aforementioned prior art discloses the method of claim 9 (see previous).  As stated previously, Kuwabara et al. teaches mixing of the first and second particles [p.3 ln.118-120].  The examiner notes that breaking/fragmenting of the nanoparticle agglomerates of Stark et al. and disposition of said nanoparticles on the metal powder would have naturally flowed from the suggested teaching of the aforementioned prior art as would have been recognized by one of ordinary skill.  See MPEP 2145.  Nonetheless, Kuwabara et al. further teaches that the second powders are dispersed on the first powder [p.7 ln.262-265, fig.1].  Kuwabara et al. further teaches homogeneous mixing, which would reasonably result in at least some second particles disposed on the surface of said first particles [p.3, 8].  See MPEP 2145.  The examiner’s position is further bolstered by the disclosure of improved fluidity as taught by Kuwabara et al. which is a known effect of surface functionalized powders as would have been recognized by one of ordinary skill [p.2].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (WO2016031279, machine translation referred to herein) in view of Stark et al. (US 2006/0229197) and evidenced by either Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects) or Kodas et al. (US 2006/0165910) as applied to claim 9 above, and further in view of Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects).
Regarding claim 13, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach breaking or fragmenting of the agglomerated nanoparticles.  Yeap discloses that it is known to utilize mechanical forces such as milling to fragment agglomerated nanoparticles to remove necking and improve applications of the nanoparticles [section1, 6].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned by prior by specifically milling in order to fragment agglomerated particles to improve further applications of said nanoparticles as taught by Yeap.  As stated previously, Kuwabara et al. further teaches that the second powders are dispersed on the first powder [p.7 ln.262-265, fig.1].  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (WO2016031279, machine translation referred to herein) in view of Stark et al. (US 2006/0229197) and evidenced by either Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects) or Kodas et al. (US 2006/0165910) as applied to claim 9 above, and further in view of Ring et al. (US 2009/0136737) and Shikata (2017, Real-time monitoring of graunule properties during high shear wet granulation by near-infrared spectroscopy with chemometrics approach).
Regarding claim 14, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach achieving a Hausner ratio as claimed.  Ring et al. discloses that it is known to achieve low Hausner ratios of less than 1.25 in order to improve the fluidness of the powder [0018-0019].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Luk and Kodas et al. by specifying a Hausner ratio as claimed to improve powder fluidness.
The aforementioned prior art and Ring et al. do not expressly teach monitoring a Hausner ratio as claimed.  Shikata et al. discloses that it is desirable to analyze and control powder manufacturing through timely measurements of quality attributes in-process (ie. in-situ) to improve process understanding [introduction]; wherein the Hausner ratio of the powder is one of said quality attributes [p.38311, fig.2].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing a monitoring step as disclosed by Shikata et al. in order to analyze and control powder manufacturing to improve process understanding.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. in view of others as applied to claim 10 above, and further in view of Kodas et al. (US 2007/0178163, herein referred to as Kodas et al. (‘163)).
Regarding claim 16, the aforementioned prior art discloses the method of claim 10 (see previous).  Stark et al. further discloses that the precursor material can include sulfates [claim15]; however, the aforementioned prior art does not expressly teach that the precursor material can be a specific sulfate as claimed.  Kodas et al. (‘163) discloses a method of forming particles from a precursor medium [abstract]; wherein said precursor medium can include NiSO4 for obtaining a target material of Ni [0065].  Therefore, it would have been obvious to one of ordinary skill to select NiSO4 for obtaining Ni as disclosed by Kodas et al. (‘163).
	
Response to Arguments
Applicant's arguments, filed 4/05/2022, regarding the rejections over Luk in view of others and Kuwabara et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that Luk and Kuwabara et al. are both silent regarding a mixing temperature, which fails to meet the claimed mixing temperature.  The examiner cannot concur.  As explained above, the examiner submits that one of ordinary skill would have recognized that the mixing of Luk and Kuwabara et al. is reasonably performed at ambient conditions (ie. room temperature) absent a specific teaching to the contrary, wherein room temperature overlaps with the claimed temperature and is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Again, the examiner’s position is bolstered because the prior art does not teach or even suggest any reason as to why elevated temperatures during mixing would be required or desired, such that one of ordinary skill would have readily recognized the mixing of the prior art to be performed at ambient conditions where no extraneous processing considerations (ie. heaters, etc.) would be required.
Applicants’ arguments regarding the step of monitoring the Hausner ratio have been considered and are moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734